MID-AMERICA APARTMENT COMMUNITIES, INC. A self-managed equity REIT PRESS RELEASE MID-AMERICA APARTMENT COMMUNITIES, INC. REPORTS THIRD QUARTER RESULTS Mid-America Apartment Communities, Inc. (NYSE: MAA), or Mid-America, reported net income available for common shareholders for the quarter ended September 30, 2008, of $2,977,000, or $0.11 per common share, as compared to net income available for common shareholders of $8,409,000, or $0.33 per common share for the third quarter of 2007. In the third quarter of 2007,Mid-America recorded gains of $5,714,000 from the disposition of two properties. Without these gains, net income available per common share in the third quarter of 2007 would have been $0.11 per common share. Funds from operations, or FFO, the widely accepted measure of performance for real estate investment trusts, was $26,837,000, or $0.90 per share/unit for the third quarter of 2008, as compared to $25,578,000, or $0.91 per share/unit, for the same quarter of 2007.FFO per share/unit for the quarter ended September 30, 2008was $0.01 per share/unit ahead of the mid-point of Mid-America’s guidance. For the quarter ended September 30, 2008, FFO was reduced by $376,000, or $0.01 per share/unit, related to expenses from Hurricane Ike. For the nine months ended September 30, 2008, net income available for common shareholders was $12,867,000, or $0.48 per common share, as compared to $21,870,000, or $0.86 per common share for the nine months ended September 30, 2007. In the first nine months of 2007, Mid-America recorded gains from the disposition of four properties, the sale of land, gains from the sale of joint venture assets and an incentive fee totaling $15,819,000. Without these gains, net income available per common share for the first nine months of 2007 would have been $0.24 per common share. For the nine months ended September 30, 2008, FFO was $81,647,000, or $2.81 per share/unit, compared to $73,066,000, or $2.62 per share/unit for the nine months ended September 30, 2007, a per share/unit increase of 7%. FFO for the nine months ended September 30, 2008 was reduced by $0.01 per share/unit related to expenses from Hurricane Ike. Results for 2007 include FFO of $0.05 per share/unit of incentive fee from the sale of Mid-America’s interest in a joint venture property and from the sale of excess land. Excluding these items, the increase in FFO per share/unit for the nine months ended September 30, 2008 was 10%. A reconciliation of FFO to net income and an expanded discussion of the components of FFO can be found later in this release. Third Quarter Highlights: · Before the impact of Hurricane Ike, FFO per share/unit was $0.02 ahead of the mid-point of guidance. · Mid-America’sbalance sheet continues to strengthen as the fixed charge coverage ratio for the third quarter of 2008was 2.50, up from 2.29for the third quarter of 2007. At quarter end, debt was 51% of gross assets, down from 52% in September 2007. · During the quarter Mid-America raised an additional $19 million of new equity, after fees, at an average price of $51.14 per share through the company’s continuous equity offering program. Through September 30, 2008, a total of $99 million of new equity, after fees, has been raised through the program at an average price of $53.13 per share. · As of the end of the quarter, Mid-America has substantial balance sheet capacity to take advantage of an improving environment for accretive new investments. · For the third quarter, same store revenues increased 1.4% compared to the same quarter a year ago. Excluding two key markets, Jacksonville and Atlanta, same store revenues increased 2.5%. · Physical occupancy at the end of the quarter for the same store portfolio was a strong 95.4%. This compares to an exceptionally high 96.4% in the same quarter a year ago. · Delinquency fell to 0.5% of net potential rent, an improvement from 0.6% in the third quarter of 2007. · The number of residents moving out to purchase a house declined by 22% on a same store basis as compared to the same quarter a year ago.Overall, turnover dropped by 8.4%. · Partially as a result of expenses incurred during the quarter from the impact of Hurricane Ike and credits to real estate taxes in the third quarter of 2007, same store operating expenses increased 6.9% over the same quarter in the prior year. Excluding these items, same store expenses increased by 4.4%. · Taking advantage of an improved market for making attractive acquisitions, during the quarter, Mid-America acquired threehigh-quality properties, including one in lease-up,totaling 778 units for $95 million. · Mid-America completed the renovation and repositioning of 1,195 apartments in the quarter with rent increases averaging 10%. Acquisitions: Three High-End Properties Added to Portfolio On July 31, 2008, Mid-America purchased the Edge at Lyon’s Gate, a new 312-unit apartment community that was just completed in 2007.The property is located in the affluent Lyon’s Gate Master Planned Community in the Chandler/Gilbert submarket of Phoenix. The price paid, $113,000 per unit, compares very favorably with construction costs and recent sales in the market. On August 13, 2008, Mid-America acquired Sanctuary at Oglethorpe, a 250-unit carriage and garden style apartment community developed in 1994, located in Brookhaven (Atlanta), between Buckhead and PerimeterCenter business district.
